 Case 1:19-cv-00536-PLM-PJG ECF No. 30 filed 11/15/19 PageID.770 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

GREENBUSH BREWING CO., et al.,                      )
                     Plaintiffs,                    )
                                                    )    No. 1:19-cv-536
-v-                                                 )
                                                    )    Honorable Paul L. Maloney
MICHIGAN LIQUOR CONTROL COMMISSION,                 )
et al.,                                             )
                     Defendants.                    )
                                                    )

                                          ORDER

       This matter is before the Court on Defendants’ motion to stay discovery (ECF No.

25). Defendants seek to avoid responding to Plaintiffs’ discovery, which apparently includes

interrogatories, document requests, and admissions requests. However, only some of these

discovery requests are part of the record (See ECF Nos. 29-9, 29-10). For a full evaluation

of Defendants’ motion, the Court finds it necessary to review all the discovery requests that

Defendants seek to avoid.

       Accordingly, Defendants are ordered to file copies of the relevant discovery requests

no later than 7 days from the date of this order.

       IT IS SO ORDERED.

Date: November 15, 2019                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
